DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In this case, Kwak discloses analyzing a condition of an obstacle in a region (see at least [0174]), performing automatic contraction or expansion on deformed regions (see at least [0040]) to enable a distribution condition of the obstacle in the region to be consistent with a distribution condition of the obstacle on the map (see at least [0415]-[0417] and Fig. 32; Furthermore, “to enable a distribution condition of the obstacle in the region to be consistent with a distribution condition of the obstacle on the map” is a recitation of intended use and therefore given no patentable weight), and to set a safety distance away from the obstacle (see at least [0122]).  Kwak does not explicitly teach that the region is a region that is drawn by a user. Choe is brought in to merely teach the feature of a user being able to draw an operating region for the robot, as shown in Fig. 7B (reproduced below).

    PNG
    media_image1.png
    600
    456
    media_image1.png
    Greyscale

As clearly shown in Fig. 7B of Choe, a user is able to draw a specific operating region.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the regions of Kwak to incorporate user drawn regions, as taught by Choe.  One would have been motivated to make this modification in order to allow a user to specify a custom operating region for the cleaner, thus increasing user convenience. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664